             Case 1:21-cv-00082-RP Document 4 Filed 03/17/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 JOHN ZAVALA,                                      §
 Plaintiff,                                        §
                                                   §
 v.                                                §    CASE NO. 1:21-CV-00082-RP
                                                   §
 TEXAS LEHIGH CEMENT COMPANY,                      §
 LP, LEHIGH HANSON, INC., and EAGLE                §
 MATERIALS, NC.,                                   §
 Defendants.                                       §

                             JOINT CONFERENCE AND
                     ALTERNATIVE DISPUTE RESOLUTION REPORT

         Counsel for the Parties to this action conferred on March 9, 2021, in accordance with

Federal Rule of Civil Procedure 26(f). The Parties now submit the following Joint Conference

Report and Alternative Dispute Resolution Report.

      1. Rule 26(f) Conference: The Parties met in a teleconference on March 9, 2021 to discuss all

         matters pertaining to Fed. R. Civ. P. 26(f). In the conference, Plaintiff John Zavala was

         represented by Ryan Estes, Defendants Texas Lehigh Cement Company, LP (“Texas

         Lehigh”) and Eagle Materials, Inc. (“Eagle Materials”) (collectively “Defendants”) were

         represented by Sherrard (Butch) Hayes and John T. Runde, and Defendant Lehigh Hanson,

         Inc. (“Lehigh Hanson” or “Defendant”) was represented by Mark S. Scudder, James H.

         Birch, and Eric Carlson.

      2. Nature and Basis of Claims and Defenses: Plaintiff has brought this suit alleging one cause

         of action in the Travis County District Court: (1) Discrimination on the Basis of Disability

         in Violation of the Texas Labor Code § 21.001 et seq. and Americans with Disabilities Act

         as Amended (“ADAAA”). On January 27, 2021 Defendants Texas Lehigh Cement

         Company, LP and Eagle Materials, Inc. filed for Removal to this Court. Defendants Texas



JOINT CONFERENCE AND ALTERNATIVE DISPUTE RESOLUTION REPORT                                   PAGE 1
         Case 1:21-cv-00082-RP Document 4 Filed 03/17/21 Page 2 of 4




     Lehigh and Eagle Materials answered the lawsuit on January 27, 2021 wherein Defendants

     Texas Lehigh and Eagle Materials both denied the substance of Plaintiff’s discrimination

     allegations and asserted several affirmative defenses against Plaintiff’s claims. Defendant

     Eagle Materials asserted that it is not and has never been the general partner of Texas

     Lehigh Cement Company, LP, is not a general partner of any Defendant and never

     employed the Plaintiff, and as a result is not liable in the capacity in which it has been sued

     and there is a defect in parties. Defendant Lehigh Hanson answered the lawsuit on January

     27, 2021 wherein Defendant Lehigh Hanson denied the substance of Plaintiff’s

     discrimination allegations and asserted several additional defenses against Plaintiff’s

     claims.

  3. Possibility of Prompt Settlement: The Parties agree to discuss potential resolution after

     they exchange additional information, including initial disclosures and discovery.

  4. Proposed Scheduling Order: The Parties conferred and agreed upon a Proposed Scheduling

     Order which shall be filed under separate cover on the form designated by this Court.

  5. Rule 26(f) Discovery Plan: The Parties conferred and agreed upon all Federal Rule 26(f)

     matters and their collective positions are as follows:

         a. 26(f)(3)(A): No Party requested changes in the form or requirement for disclosures

               under Rule 26(a)(1). The Parties agreed that the Rule 26(a)(1) disclosures will be

               made by April 8, 2021.

         b. 26(f)(3)(B): The Parties discussed the scope of discovery to include all matters

               arising out of the allegations made by Plaintiff in his Complaint and all damages

               and defenses. No Party requested that the discovery shall be conducted in phases

               or limited to particular issues.

         c. 26(f)(3)(C): The Parties agreed to produce currently known electronic information

JOINT CONFERENCE AND ALTERNATIVE DISPUTE RESOLUTION REPORT                                  PAGE 2
         Case 1:21-cv-00082-RP Document 4 Filed 03/17/21 Page 3 of 4




            in Bates stamped PDF format, or other format such as single page .TIF if desired,

            and to confer regarding production of other electronic information if the volume is

            such that PDF production is impractical, if and when such information is identified.

            The PDF production shall be logically unitized (i.e., each document in the

            production should be its own PDF). Additionally, the Parties agree that native-

            format production may be necessary for certain files, and further agree to produce

            native-format files pursuant to separate agreement upon specific request and

            sufficient showing from the other party.

         d. 26(f)(3)(D): The Parties will draft and submit a proposed, stipulated protective

            order that will be similar in scope and substance to the form Confidentiality and

            Protective Order for the Western District of Texas (Austin Division).

         e. 26(f)(3)(E): The Parties do not anticipate requesting changes to the limitations on

            discovery established by the Local Rules or the Federal Rules.

  6. 26(f)(3)(F): At this time, no Party has requested other orders pursuant to Alternative

     Dispute Resolution. Pursuant to Local Rule CV-88, the Parties report that settlement or

     resolution discussions shall commence during discovery. Counsel for each party are

     responsible for negotiations. Should the action proceed through discovery, the Parties

     agree that mediation would be appropriate.




JOINT CONFERENCE AND ALTERNATIVE DISPUTE RESOLUTION REPORT                              PAGE 3
          Case 1:21-cv-00082-RP Document 4 Filed 03/17/21 Page 4 of 4




Respectfully submitted,

/s/Austin Kaplan                          /s/ Sherrard (Butch) Hayes
Austin Kaplan                             Sherrard (Butch) Hayes
State Bar No. 24072176                    State Bar No. 00784232
akaplan@kaplanlawatx.com                  shayes@wshllp.com
Matthew “Maff” Caponi                     John T. Runde
State Bar No. 24120586                    State Bar No. 24093084
mcaponi@kaplanlawatx.com                  jrunde@wshllp.com
KAPLAN LAW FIRM, PLLC                     WEISBART SPRINGER HAYES LLP
406 Sterzing St.                          212 Lavaca Street, Suite 200
Austin, Texas 78704                       Austin, Texas 78701
PH: 512.553.9390                          PH: 512.652.5780
FX: 512.692.2788                          FX: 512.682.2074
ATTORNEYS FOR PLAINTIFF                   ATTORNEYS FOR DEFENDANTS
                                          TEXAS LEHIGH CEMENT CO., LP
                                          and EAGLE MATERIALS, INC.


/s/ James H. Birch
Mark S. Scudder
State Bar No. 17936300
mscudder@qslwm.com
James H. Birch
State Bar No. 00797991
jbirch@qslwm.com
Eric Carlson
State Bar No. 24100076
ecarlson@qslwm.com
QUILLING, SELEANDER, LOWNDS, WINSLETT
 & MOSER, P.C.
2001 Bryan Street, Suite 1800
Dallas, Texas 75201
PH: 214.871.2100
FX: 214.871.2111
ATTORNEYS FOR DEFENDANT
LEHIGH HANSON, INC.




JOINT CONFERENCE AND ALTERNATIVE DISPUTE RESOLUTION REPORT              PAGE 4
